Citation Nr: 9931733	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO.  98-14 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right elbow 
condition. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1970.

By a January 1971 rating action, the Winston-Salem, North 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA) denied the veteran's original claim of service 
connection for a right elbow condition.  The veteran was 
notified of the denial of the claim, but did not appeal.  As 
such, that decision became final.  

This matter is presently before the Board of Veterans' 
Appeals (Board) on appeal from two separate rating actions of 
the RO.  In a June 1998 rating decision, the RO determined 
that new and material evidence had not been submitted to 
reopen the previously denied claim of service connection for 
a right elbow condition.  The veteran has also perfected an 
appeal from a January 1999 RO decision which denied a claim 
of service connection for PTSD.  

In December 1998, the veteran and his wife testified at a 
personal hearing at the RO.  In August 1999, the veteran and 
his wife appeared at a videoconference hearing before the 
undersigned Member of the Board.  Transcripts of both 
hearings are associated with the record.  At the August 1999 
hearing, the veteran submitted additional evidence and waived 
review of the evidence by the RO.  38 C.F.R. § 20.1304 
(1999).  

(The issue of whether new and material evidence has been 
submitted will be the subject of the Remand portion of this 
document).


FINDING OF FACT

The veteran's claim of service connection for PTSD is 
plausible.  


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), VA 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  In determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A well-grounded claim of service connection for PTSD requires 
medical evidence of a current disability; lay evidence 
(presumed to be credible for these purposes) of an inservice 
stressor, which in a PTSD case is the equivalent of in-
service incurrence or aggravation; and medical evidence of a 
nexus between service and the current PTSD disability.  Cohen 
v. Brown, 10 Vet. App. 128, 136-37 (1997). 

In the present case, the veteran has submitted lay evidence 
of alleged stressors and the record includes a July 1998 VA 
diagnosis of PTSD, generally related to the veteran's 
service.  Under these circumstances, the Board finds that the 
veteran's claim is plausible and thus well grounded.  


ORDER

The claim for service connection for PTSD is well grounded 
and to this extent the appeal is allowed.


REMAND

Inasmuch as the veteran has submitted a well-grounded claim 
of service connection for PTSD, VA is obligated to assist him 
in the development of that claim.  38 U.S.C.A. § 5107(a). 

In addition to the veteran's lay evidence of the alleged 
stressors, the record includes a VA medical opinion generally 
linking his PTSD to service.  (See the July 1998 chart 
extract).  While the veteran's lay testimony as to in-service 
stressors could suffice to well ground his claim, an award of 
service connection for PTSD requires more.  Specifically, 
medical evidence establishing a current, clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and medical evidence 
of a link, or causal nexus, between current symptomatology 
and the claimed in-service stressor is required.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (1999).  If the claimed 
stressor is not combat related, the veteran's lay testimony 
is insufficient to establish the occurrence of the stressor 
and must be corroborated by "credible supporting evidence."  
Cohen v. Brown, 10 Vet. App. 128 (1997); See 38 U.S.C.A. § 
1154(b) (West 1991).  

The veteran contends that he has PTSD as a result of 
experiences during service.  In testimony at personal 
hearings and statements submitted to the RO, he has offered 
details of those events which he considered particularly 
stressful.  These include learning of a close friend's death, 
coming under enemy fire when traveling in a convoy and seeing 
many dead bodies.  To date, however, no attempt has been made 
to verify those incidents which the veteran claims to be 
stressors.  The Board is aware that in August 1998, the RO 
did request additional information from the veteran; however, 
to date there has not been a response.  The veteran indicated 
at the most recent hearing that he would be willing to submit 
additional information.  Thus, the Board finds that further 
development is necessary.  In addition, the RO should attempt 
to verify the veteran's alleged stressors by contacting the 
U.S. Armed Services Center for the Research of Unit Records 
(USASCRUR).  

The Board further notes that it does not appear that complete 
treatment records are associated with the claims folder.  
Although the record does include a diagnosis of PTSD offered 
by a VA physician, the veteran has indicated that he was also 
seen by a VA social worker and psychiatrist.  The RO should 
attempt to obtain all treatment records and associate them 
with the claims folder.   

Regarding his attempt to reopen the claim of service 
connection for a right elbow condition, the veteran contends 
that he has submitted new and material evidence.  During the 
course of this appeal, the Federal Circuit issued a decision 
in the case of Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
which affects the way in which evidence is to be evaluated in 
order to determine whether it is new and material.  The 
Federal Circuit held that the test heretofore applied for 
determining whether recently presented evidence was material 
(see Colvin v. Derwinski, 1 Vet. App. 171 (1991)) was 
incorrect in that it imposed a higher burden than regulation 
promulgated by the Secretary of VA.  

In the August 1998 statement of the case (SOC) and subsequent 
supplemental statement of the case (SSOC), the RO indicated 
that to justify reopening, there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both old and new, would change the 
outcome.  This is the Colvin concept recently found to be 
improper.  See Hodge, supra.  The August 1998 SOC contains a 
discussion of the rationale applied by the RO in determining 
whether recently submitted evidence was new and material and 
suggests that the RO denied the claim because of the 
materiality of the evidence, based on the now-invalid Colvin 
test.  Therefore, the Board finds that, on remand, the RO 
should consider whether the evidence already submitted by the 
veteran, as well as any evidence submitted on remand, is 
"material" as defined by regulation.  See 38 C.F.R. § 3.156 
(1998); Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the process for reopening claims under the Federal 
Circuit's holding in Hodge, consists of three steps:  the 
Secretary must first determine whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a); 
second, if new and material evidence has been presented, 
immediately upon reopening the Secretary must determine 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  On remand, the RO must apply 38 C.F.R. 
§ 3.156, Hodge and Elkins.

In addition to the foregoing, the Board notes that, if a 
claimant's application for benefits is incomplete, VA shall 
notify the claimant of the evidence necessary to complete the 
application.  38 U.S.C.A. § 5103(a) (West 1991).  An 
application is incomplete if VA is put on notice of the 
likely existence of competent medical evidence that would, if 
true, be relevant to, indeed, necessary for, a full and fair 
adjudication of an appellant's claim.  Robinette v. Brown, 8 
Vet. App. 69, 77 (1995).  This analysis applies equally to 
applications to reopen previously denied claims of service 
connection.  See Graves v. Brown, 8 Vet. App. 522, 525 
(1996).

The veteran testified in December 1998 and August 1999 that 
he recalled seeking VA treatment for his right elbow within a 
short time of separation from service.  The January 1971 
rating action which denied the veteran's original claim of 
service connection was rendered very shortly after the 
veteran was discharged and did not include consideration of 
VA treatment records.  It would appear likely that the 
treatment referred to by the veteran was after that original 
rating action.  The RO contacted the VA Medical Center in 
Asheville in August 1990 in connection with a previous 
attempt to reopen this claim, but requested treatment reports 
for the preceding year only.  To date, no attempt has been 
made to obtain records dating from shortly after service.  

The veteran has also referred to other medical treatment he 
received for his right elbow.  While both the source of that 
treatment (whether VA or private physicians) and the period 
during which it was received are unclear, the Board is of the 
opinion that VA has been put on notice that relevant evidence 
exists, or could be obtained, which might constitute new and 
material evidence to reopen the claim.  The veteran should be 
given an opportunity to present the medical records to which 
he referred at the hearings.  Thus, a remand is appropriate.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
or right elbow complaints since service.  
The RO should also inform the veteran 
that he should submit competent medical 
evidence linking a current right elbow 
disorder to service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources regarding 
PTSD.  As to a right elbow disability, 
the RO should attempt to obtain copies of 
all VA treatment records, including those 
dated shortly after service separation.  
The veteran should be advised to obtain 
and submit any private (non-VA) treatment 
records pertinent to his right elbow.

2.  The RO should also take appropriate 
steps to contact the veteran in order to 
obtain specific information concerning 
the claimed stressors in service.  The 
veteran should be asked to provide a 
detailed written statement concerning the 
alleged incidents, including dates and 
locations of claimed events, and full 
information concerning his unit 
assignments while serving in Vietnam.

3.  The RO should review the file 
thoroughly, to specifically include any 
additional information provided by the 
veteran, and prepare a summary of all 
claimed stressors.  This summary, a copy 
of the veteran's DD Form 214, all service 
personnel records, and all associated 
stressor documents should be sent to the 
USASCRUR, 7798 Cissna Road, Springfield, 
Virginia, 22150-3197.  The USASCRUR 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressors. 

4.  Following receipt of the report of 
the USASCRUR and the completion of any 
additional development suggested by that 
office, the RO should make a specific 
determination as to whether the veteran 
was engaged in combat.  If the veteran is 
determined to have been engaged in 
combat, the existence of claimed 
stressors during his engagement in combat 
shall be deemed proved by his lay 
testimony, provided the other 
requirements of 38 U.S.C.A. § 1154(b) are 
met.  The RO must make a list of all 
stressors it finds to have occurred.

5.  If it is determined that the veteran 
engaged in combat during service or was 
otherwise exposed to a verified stressor 
in service, he should be afforded a 
current VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  It is imperative that the 
examiner review the claims folder prior 
to the examination, and that all 
indicated psychological testing is 
undertaken.  The psychiatrist should then 
render an opinion as to whether the 
veteran currently suffers from PTSD 
resulting from his military experiences 
in Vietnam.  It should be stated whether 
a current diagnosis of PTSD is linked to 
a specific corroborated stressor event or 
events experienced during service 
pursuant to the diagnostic criteria set 
forth in Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV).  If 
a diagnosis of PTSD is rendered, the 
examiner should specify the stressor(s) 
upon which the diagnosis is based.  With 
reference to those stressors verified by 
the RO, the examiner should discuss the 
etiology of the veteran's PTSD, and 
provide all factors upon which the 
diagnosis is made.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
any necessary examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be taken.  

7.  Thereafter, the RO should again 
review the veteran's claims.  This should 
include consideration of 38 C.F.R. 
§ 3.156 under Hodge and Elkins to 
determine if new and material evidence 
has been submitted to reopen the claim of 
service connection for a right elbow 
disorder and, if so, whether the claim is 
well grounded.  If the claim is reopened 
and found to be well grounded, the RO 
should consider the claim on the merits.  
Any necessary additional development, 
including the scheduling of a VA 
examination with medical opinion, should 
be undertaken.  If any benefit sought on 
appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	
	Member, Board of Veterans' Appeals


 

